                Case 6:18-bk-06821-KSJ                Doc 323        Filed 03/16/20   Page 1 of 2

[Donci117] [Order Converting Case from Chapter 11 to Chapter 7 Individual]




                                           ORDERED.
Dated: March 16, 2020




                                    UNITED STATES BANKRUPTCY COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                            ORLANDO DIVISION
                                            www.flmb.uscourts.gov



In re:                                                                       Case No. 6:18−bk−06821−KSJ
                                                                             Chapter 7
Don Karl Juravin
aka Don Adi Juravin



________Debtor*________/

                  ORDER RECONVERTING CASE FROM CHAPTER 11 TO CHAPTER 7

   THIS CASE came on for hearing on March 11, 2020 on the confirmation of Chapter 11 plan The Court
finds that Debtor is eligible for relief under Chapter 7 of the Bankruptcy Code. Accordingly, it is

   ORDERED:

   1. This case is converted to a case under Chapter 7 of the Bankruptcy Code.
   2. All hearings pending in the Chapter 11 case are cancelled.

    3. Pursuant to Local Rule 4001−1(c)(5), any motion for relief from stay pending as of the date of this order
is abated until the movant files an amended motion for relief from stay in the converted case and serves it on
the appropriate parties.

   4. Any appointed creditors' committee is dissolved.

The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.
                Case 6:18-bk-06821-KSJ             Doc 323      Filed 03/16/20       Page 2 of 2

                           NOTICE REGARDING CONVERSION TO CHAPTER 7

   1. The U.S. Trustee has scheduled an additional meeting of creditors pursuant to 11 U.S.C. § 341, for April
21, 2020 at 09:00 AM in George C. Young Courthouse, Suite 1203−B, 400 West Washington Street,
Orlando, FL 32801 at which time Debtor and Debtor's attorney shall appear in person. The § 341 meeting
may be adjourned from time to time without further written notice.

   2. The U.S. Trustee has appointed a Chapter 7 Trustee:

Dennis D Kennedy
P. O. Box 541848
Merritt Island, FL 32954

   3. The last day for filing a complaint objecting to Debtor's discharge or seeking an exception to discharge
under 11 U.S.C. § 523(a)(2), (a)(4), or (a)(6) is June 22, 2020 . If no such complaint is timely filed, the
discharge will be granted and will encompass debts that might not be subject to discharge.

   4. The deadline to file a proof of claim is January 4, 2020 . Creditors who filed a proof of claim prior to
the conversion of the case do not need to file a new proof of claim.

   5. Within 14 days from the date of the Order Converting the Case, Debtor shall file any unfiled Schedules
or Statements required by Fed. R. Bankr. P. 1007 or the case may be dismissed.

   6. Within 14 days from the date of the Order Converting Case, as required by Fed. Bankr. P. 1019, Debtor
shall file a schedule of debts incurred after the commencement of the case and before the entry of the order of
conversion, including the name and address of each holder of a claim. If the case is converted after
confirmation of a plan, Debtor shall also file a schedule of all properties acquired after the commencement of
the case but before the entry of the order of confirmation, and a schedule of all executory contracts and
unexpired leases entered into or assumed after the commencement of the case but before the entry of the
conversion order.

   7. Within 14 days from the date of the Order Converting Case, Debtor shall pay unpaid filing fees in the
amount of N/A and the $15.00 fee for converting the case, if not previously paid. Failure to pay filing fees
may result in dismissal of the case or the discharge being withheld. Payment shall be made by cashier's check
or money order payable to

Clerk, U.S. Bankruptcy Court
George C. Young Federal Courthouse
400 West Washington Street
Suite 5100
Orlando, FL 32801

   8. Avoid delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones and,
except in Orlando, computers into the Courthouse absent a specific order of authorization issued beforehand
by the presiding judge, a valid Florida Bar identification card, or pro hac vice order. Please take notice that as
an additional security measure a photo ID is required for entry into the Courthouse.
